[English Translation] Exhibit (10)(bn) FORTIS General credit conditions of Fortis Bank (Nederland) N. V. These General Credit Conditions of Fortis Bank (Nederland) N.V. consist of: 1. Definitions 2. General provisions 3. Provisions applicable to Credit Facilities 4. Provisions applicable to Loans 5. Provisions applicable to the furnishing of security (Version dated March 2007) This is a translation of the Dutch text of the General Credit Conditions of Fortis Bank (Nederland) N.V In the event of any discrepancy between the English and Dutch texts, the Dutch text of the General Credit Conditions shall prevail. 1.Definitions: In these general credit conditions the following definitions apply: 1.1.General Conditions: The General Conditions a copy of which was filed by the Netherlands Bankers'Association at the registry of the District Court of Amsterdam on 22 December 1995; 1.2.General Credit Conditions: These General Credit Conditions of Fortis Bank (Nederland) N.V.; 1.3.Bank: Fortis Bank (Nederland) N.V.; 1.4.Plant and Equipment: Goods pledged or yet to be pledged by the Pledgor to the Bank and forming part of its plant and equipment in the broadest sense of the word, as described in the Deed of Pledge; 1.5.Depositary Receipts: The depositary receipts for shares pledged or yet to be pledged by the Pledgor to the bank, as described in the Deed of Pledge; 1.6.Client: The natural or legal person or persons, both together and individually, who have entered into a Credit Agreement with the Bank; 1.7.Credit Facility: Overdraft facilities, contingent liability facilities, credits against securities, multipurpose facilities and all other forms of credit, with the exception of Loans, granted or yet to be granted by the Bank to the Client; 1.8.Credit Agreement: An agreement in effect between the Client and the Bank, whether or not in the form of a credit offer letter from the Bank to the Client and accepted by the Client, in which a Credit Facility or Loan has been or is made available and in which the General Credit Conditions are declared applicable: 1.9.Credit Documentation: The Credit Agreement, a Deed of Pledge and any other written document in which agreements between the Bank and the Client in relation to the Credit Facility and/or the
